Citation Nr: 1116998	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-18 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been submitted and, if so, whether service connection is warranted.

2.  Entitlement to a compensable rating for allergic rhinitis.

3.  Entitlement to an increased rating greater than 30 percent for temporomandibular joint (TMJ) dysfunction.

4.  Entitlement to an increased rating greater than 20 percent for a low back disability, to include degenerative disc disease.

5.  Entitlement to an increased rating greater than 10 percent for chondromalacia of the left knee.

6.  Entitlement to an increased rating greater than 10 percent for chondromalacia of the right knee.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005, August 2006, and December 2008 Regional Office (RO) in Baltimore, Maryland rating decisions.

The August 2006 rating decision declined reopening the Veteran's claim for entitlement to service connection for PTSD finding no new and material evidence had been submitted.  The subsequent November 2008 statement of the case (SOC), however, effectively reopened the claim and considered the claim on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996);  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

The Veteran had a hearing before the undersigned in March 2011.  A copy of the hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a psychiatric disability, increased or compensable ratings for the low back, bilateral knees, TMJ dysfunction, and allergic rhinitis, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1996 rating decision denied service connection for PTSD finding that the Veteran did not have a confirmed diagnosis of PTSD or evidence to establish that a stressful in-service experience sufficient to cause PTSD actually occurred.    

2.  Evidence received since the March 1996 rating decision raises a reasonable possibility of substantiating the Veteran's psychiatric claim.



CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied the claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the March 1996 rating decision in relation to the Veteran's claim for entitlement to service connection for PTSD is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.  
 
New and Material Evidence

The Veteran claims that he has PTSD that was caused by his military service.  Specifically, the Veteran claims that he witnessed a fellow service member shoot a female drug smuggler during an interdiction while serving on the U.S.S. Blakely off the coast of Cuba.       

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As noted above, a March 1996 rating decision denied service connection for PTSD.  The rating decision concluded that the Veteran did not have a confirmed diagnosis of PTSD or evidence to establish that a stressful in-service experience sufficient to cause PTSD actually occurred.  The Veteran did not file a notice of disagreement or otherwise indicate a desire to appeal the determination in the March 1996 rating decision.  As no correspondence was received from the Veteran within the appeal period perfecting his appeal with respect to the issue of entitlement to service connection for PTSD, therefore, the March 1996 rating decision is final.  38 C.F.R. § 20.1103 (2010).

As a result, a claim of service connection for PTSD may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, a claim of entitlement to service connection for PTSD was denied in a March 1996 rating decision.  The evidence of record at the time of the March 1996 rating decision consisted of the Veteran's service treatment records (STRs), multiple statements by the Veteran, an undated VA problem list that noted problems in 1992 with major depression that had resolved and in December 1995 with bereavement, an October 1995 psychiatry service intake form, and a January 1996 VA medical examination.

The Board notes that the Veteran's STRs do not include any complaints, treatment, or diagnosis of PTSD or other psychiatric problems in service, to include at the time of an October 1991 medical examination, where the Veteran specifically denied nightmares, excessive worry, and difficulty sleeping.  However, as noted above, an undated VA medical record indicates that the Veteran was treated for major depression in 1992, which later resolved.  

After service, a January 1996 VA psychiatric examination report indicated that the Veteran had been treated at Bethesda Naval Hospital after a 1990 back injury in a "stress program."  The Veteran reported stressors including separation from his wife and two children and eventual divorce in July 1995, death of his sister from AIDS in December 1992, death of his brother in March 1995, death of another sister in April 1995, and his mother having a stroke in March 1995.  The Veteran denied any combat service in the Navy, but reported a stressful event involving working on the U.S.S. Stark after it was damaged in a missile attack in the Persian Gulf in 1987.  Based on the above and evaluation, the examiner made an Axis 1 diagnosis of pain disorder associated with both psychological factors and a general medical condition, chronic.  The examiner recommended that the Veteran receive some psychotherapy to help him deal with his pain and depressive symptoms.

The Veteran provided a statement that his claim for PTSD was based on his work aboard the U.S.S. Stark to help with electrical problems.  The Veteran claimed to experience flashbacks of the day he stepped on board the ship and about President Reagan's speech on the incident.

The RO denied the claim in March 1996.  The RO concluded that the Veteran did not have a confirmed diagnosis of PTSD or evidence to establish that a stressful in-service experience sufficient to cause PTSD actually occurred.  

The Veteran submitted an application to reopen his claim of service connection for PTSD in July 2005.  Evidence received since the March 1996 rating decision consists of several lay statements from the Veteran, including from a March 2011 Board hearing and VA medical records.

Again, the Veteran claims he should be service connected for PTSD that began during his military service.  For evidence to be new and material in this matter, it would have to tend to show that the Veteran has a current psychiatric disability, to include PTSD, or evidence of an in-service stressor related to any current PTSD diagnosis.  The Board finds the evidence received since the March 1996 rating decision does.

Initially, the Board notes that the Veteran has reported a new stressor not previously noted.  Specifically, the Veteran claims that he witnessed another service member shoot a female drug smuggler during an interdiction off the coast of Cuba while serving on the U.S.S. Blakely.  In addition, a March 2010 note from a VA staff psychiatrist states that the Veteran has an Axis 1 diagnosis of PTSD, based on the Veteran's reports of seeing multiple rapes of women during boardings of boats suspected of smuggling drugs off the coast of Cuba.  The psychiatrist stated that it was more likely than not due to the Veteran's military service.    

In the light of the Court's recent holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the medical evidence showing a current diagnosis of PTSD, at the very least, raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, on the merits. 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened; the appeal is granted to this extent only.


REMAND

The Board finds that the issues of entitlement to service connection for a psychiatric disability, increased or compensable ratings for the low back, bilateral knees, TMJ dysfunction, and allergic rhinitis, as well as entitlement to TDIU, must be remanded prior to final adjudication of the claims.

VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Where there is actual notice to VA that the Veteran is or was receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010); see also Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the Veteran clearly has asserted that his award of SSA benefits was due to his PTSD, low back, knees, and allergic rhinitis.  Given the foregoing, a remand is required to afford the RO/AMC the opportunity to seek these records.  In this regard, while the Board notes that the Veteran has not explicitly claimed that his TMJ dysfunction giving the benefit of the doubt to the Veteran this claim also is remanded to consider the applicability of any obtained SSA medical evidence to the claim.

Also, the Veteran has reported that he underwent a period of in-patient care at Bethesda Naval Hospital for psychiatric problems.  It is unclear from the record whether such treatment occurred during service or shortly thereafter.  The Veteran's reported chronology of events places the treatment at some point from 1990 through 1995.  The RO/AMC should attempt to obtain these records.

Furthermore, the RO/AMC should take the opportunity to obtain and associate with the claims file VA treatment records from September 2009 to the present.  In addition, during the March 2011 Board hearing, the Veteran indicated that he had received medical treatment for the disabilities on appeal from the VA Medical Center in Martinsburg, West Virginia.  The RO/AMC should take the opportunity to seek these records.

In addition, with respect to claims for entitlement to service connection, VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has diagnoses of multiple psychiatric disorders, including PTSD and depressive disorder.  Moreover, the Veteran is competent to report that he received in-patient treatment for psychiatric problems during or shortly after service at Bethesda Naval Hospital.  In addition, he is competent to report ongoing psychiatric problems beginning in or very shortly after service.  Given the current psychiatric diagnoses and continuity of psychiatric problems from service, the Board finds that a VA examination is warranted to clarify the issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Consideration of the Veteran's claim for entitlement to TDIU, remains deferred pending resolution of the Veteran's claim for service connection and claims for increased rating, as the TDIU claim is inextricably intertwined with these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all medical records and hospitalization records for the Veteran's disabilities from all applicable VA medical facilities from September 2009 to the present, to specifically include the Washington D.C. and Baltimore, Maryland VAMCs.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  In addition, obtain all medical and hospitalization records for the Veteran's disabilities from the VAMC in Martinsburg, West Virginia.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

3.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, this should be noted and explained in the claims file.

4.  Request all available records concerning psychiatric treatment for the Veteran from Bethesda Naval Hospital from 1990 through 1995.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, this should be noted and explained in the claims file.

5.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA psychiatric examination.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a psychiatric evaluation, and obtaining all appropriate diagnostic tests, the examiner should identify all of the Veteran's current acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The examiner should also identify personality disorders that meet the DSM-IV criteria.  

In addition, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that any current psychiatric disorder was incurred in or aggravated by the Veteran's military service.  With respect to any current diagnosis of PTSD, the examiner is requested specifically to opine whether any stressor claimed by the Veteran (a) is related to his fear of hostile military or terrorist activity, (b) is adequate to support a diagnosis of PTSD, (c) and that the Veteran's symptoms are related to the claimed stressor.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claim remains denied or a full grant of benefits is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


